FREEDMAN, P. J.
Plaintiff’s case rests upon his own uncorroborated testimony, and, in the course of that, the plaintiff made highly contradictory statements upon the material points of the case. The defendant showed by the testimony of several disinterested witnesses, as well as- by the testimony of the conductor and the motorman, a state of facts which, if true, makes a recovery for the plaintiff impossible. The probabilities also favor the theory of the defense. The verdict is against the clear weight of the evidence, and, in the interest of justice, there should be a new trial.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.
BLANCHARD, J., concurs.